           Case 1:15-cv-00516-JLS-LGF Document 46 Filed 04/29/20 Page 1 of 19




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_________________________________________

KIMBERLY SALERNO,

                                 Plaintiffs,

           v.                                           Civil Action No. 1:15-cv-0516-LJV

CREDIT ONE BANK, N.A.,

                        Defendant.
_________________________________________


      PLAINTIFF’S RESPONSE TO DEFENDANT’S OBJECTIONS TO REPORT AND
               RECOMMENDATION OF THE MAGIS TRATE JUDGE


      I.        PROCEDURAL HISTORY

           Plaintiff filed this action against Defendant under the Telephone Consumer Protection

Act, (TCPA), 47 U.S.C. 227(b). This Court stayed the action and referred it to arbitration

pursuant to the terms of the parties credit card agreement. (Dkt. 21).

           Pursuant to the parties credit card agreement, an arbitration proceeding was held before a

single arbitrator, who found that the Defendant had made 466 ATDS calls to Plaintiff without her

express consent. Accordingly, he awarded Plaintiff $500.00 per call, or $233,000.00. (Exh. 35-

4).

           Pursuant to the provisions of the parties arbitration agreement, Defendant appealed that

determination and a second arbitration before a three-member arbitration panel. The panel found

that Defendant had made 465 ATDS calls to Plaintiff without her express consent and as such,

awarded her $232,500.00. (Dkt. 35-5).




                                                    1
          Case 1:15-cv-00516-JLS-LGF Document 46 Filed 04/29/20 Page 2 of 19




          Defendant filed a Motion to Vacate the Arbitration Award, and Plaintiff filed a Cross-

Motion to Confirm the Award. 1 On March 31, 2020, Magistrate Judge Leslie G. Foschio issued

a Report and Recommendation (“the Report”) that Defendant’s Motion be denied, and that

Plaintiff’s Motion be granted. The Report also recommends the granting of post-arbitration

award interest at 7%. The report was entered on April 1, 2020.

          Defendant filed Objections to the Report on April 15, 2020. Plaintiff files this

Memorandum of Law in response to Defendant’s Objections to the Report and Recommendation

of Magistrate Judge Leslie G. Foschio entered on April 1, 2020.

          In addition to the arguments contained herein, the Plaintiff incorporates by reference the

arguments made in her briefs filed in proceedings before the Magistrate Judge, and the well-

reasoned findings of the Magistrate Judge.

    II.      FACTS

          Kimberly Salerno applied online for a Credit One credit card in 2012. At the time, she did

not own a cell phone, so she listed her landline number (ending in 3439) on her application. She

put down her landline, with the last four numbers of 3439. See Hearing Transcript (annexed as

Exh. 3, at Dkt. 29-2) of proceedings before Arbitration Panel (hereinafter “Tr.”) Tr. 45-47. The

account was only in her name. Her boyfriend, Justin Kroll, also had an account with Credit One.

However, he was not on her account. He had his own Credit One account. Tr. 47. In April of

2014, Ms. Salerno obtained a cellular phone with a number with the last four numbers of 0301.

Tr. 45-47; 51. She did not provide that cellular phone number to Credit One at any time. Tr. 51.


1
  Dkt No. 34 does not appear on the docket sheet of the Court. It is unclear why this docket entry
was apparently stricken from the docket, and substituted with Docket No. 35, which does not
contain all of the exhibits attached to Dkt 34.. It is possible that the Court did this sua sponte in
light of Defendant’s Motion to Seal, but no order was ever entered directing Dkt No 34 be
sealed.


                                                   2
      Case 1:15-cv-00516-JLS-LGF Document 46 Filed 04/29/20 Page 3 of 19




She did not provide anything in writing or otherwise to Credit One authorizing them to contact her

at this number. Tr. 51. Defendant has incorrectly asserted that Plaintiff provided her cellular

telephone number Credit One, and that she consented to receive ATDS calls. The evidence on this

issue is as follows.

       There were two agreements that Credit One claims evidenced Plaintiff’s consent to

receive ATDS calls. The first was the so-called “stripped-down” agreement allegedly provided

at the time she applied, and the formal credit card agreement she allegedly agreed to after she

was approved for credit. Tr. 147. (See Exh. 3).

       The stripped-down agreement stated in relevant part:

       COMMUNICATIONS: I give the Bank and its agents express permission to
       contact me at the phone numbers (including cell phone) . . . the Bank may contact
       me through a live operator, automatic telephone dialing systems, prerecorded
       message, text message or email. . .

(Dkt. 34-3).

       This provision clearly did not give Credit One permission to call Plaintiff with an

ATDS. 2 At the time of her application, Plaintiff did not own a cell phone and, as such, only

provided Credit One with a landline number. Tr. 47. Second, she unambiguously testified that

she never provided Credit One with her cell number:

       The second agreement was the formal credit card agreement allegedly provided to the

Plaintiff with her credit card. (Exh. 5). This communication provisions of this agreement was

more expansive than the stripped-down agreement. This agreement stated:

       19. COMMUNICATIONS: You expressly authorize Credit One Bank or its
        agents to contact you at any phone number (including mobile, cellular/wireless,
        or similar devices) or email address you provide at anytime, for any lawful
        purpose. The ways in which we may contact you include live operator, automatic
2
 This clause did not contain the provision contained in the agreement subsequently mailed to
Plaintiff indicating that merely calling Credit One would be deemed a consent to call the number
called from.

                                                  3
      Case 1:15-cv-00516-JLS-LGF Document 46 Filed 04/29/20 Page 4 of 19




        telephone dialing systems (auto-dialer), prerecorded message, text message or
        email. Phone numbers and email addresses you provide include those you give to
        us, those from which you contact us or which we obtain through other means.
        Such lawful purposes include, but are not limited to: obtaining information;
        account transactions or servicing related matters; suspected fraud or identity
        theft; collection on the Account; and providing information about special
        products and services. You agree to pay any fee(s) or charge(s) that you may
        incur for incoming communications from us or outgoing communications to us,
        to or from any such number or email address, without
        reimbursement from.

       For the following reasons, the Arbitration Panel had, at minimum, a colorable

basis to find that the above provisions did not give Credit One express consent to call

Plaintiff’s cell phone using ATDS technology.

       On October 23, 2014 an inbound call to Credit Bank was received from a cell phone

number ending in 0301 (Salerno’s cell phone at issue). The call was associated with an account

in the name of Justin Kroll, Plaintiff’s boyfriend at the time. See Tr. 121-122. According to Credit

One’s corporate representative, Gary Harwood, the 0301 number was associated through an

automated process not involving a live agent, and required the caller to provide Kroll’s social

security number and account number. See Tr. 122-123. The Bank then captured the 0301 number

and associated it with Mr. Kroll’s account, without any prompt to identify the caller. Id.

       Ms. Salerno does not recall making any call to Credit One on October 23, 2014. She did

not recall if Justin Kroll used her phone on that day, but it was possible. It was also possible that

she helped Justin access his account and that he relayed the information to her while she placed

the call. However, he would not normally give her his personal information. That would

“absolutely” be “very unusual.” Tr. 55. There was no chance or possibility that she made the

call without Justin being present. Tr. 56. Mr. Harwood admitted that this manner of obtaining

purported consent allowed for the possibility that someone could borrow a phone to check their




                                                  4
      Case 1:15-cv-00516-JLS-LGF Document 46 Filed 04/29/20 Page 5 of 19




account, and that the person who lent the phone could have unwittingly had their number

associated with the account.

       By reason of the above, it is submitted that the Defendant has not met their burden of

proving that Plaintiff provided the 0301 number. At best, there is a conflict in the evidence as to

whether she did so which was clearly within the province of the arbitrators to resolve. The

arbitration panel specifically found that Ms. Salerno did not consent. (See finding number 11).

See Tr. 135-136. Westerbeke Corp. v. Daihatsu Motor Co., 304 F.3d 200, 213 (2d Cir. 2002)

(citing Wonderland Greyhound Park, Inc. v. Autotote Sys., Inc., 274 F.3d 34, 36–37 (1st

Cir.2001) (“An arbitrator's factual findings are generally not open to judicial challenge, and we

accept the facts as the arbitrator found them.” (quotations marks and citations

omitted)); ConnTech Dev. Co. v. Univ. of Conn. Educ. Props., Inc., 102 F.3d 677, 687 (2d

Cir.1996) (holding that an erroneous factual determination is not a ground for vacating

an arbitration award).

       At some point Mr. Kroll’s account was referred by Credit One to third party vendors for

collection. See Tr. 126. The specific third party vendors who worked his account were TP USA,

First Contact, and iEnergizer. Tr. 127. The Defendant has conceded in their objections that the

calls were made using an ATDS as defined in the TCPA. (Def. Objections, at p. 3, fn. 2).

       From December of 2014 through May of 2015, Defendant’s own records indicate that 471

calls were placed by Defendant to Plaintiff’s number ending in 0301. Dkt. 34, Pl’s Ex. 1, COB#57-

73; see also Tr. 51, 128. 3 Out of these calls, only three were placed to Plaintiff regarding her own


3
  There is some confusion regarding the exact number of calls. At the hearing, without access to
the account records, Mr. Harwood testified there were 474 calls. Tr. 121. However, Credit One’s
documents established that there were 471 calls. All but three of those were made in an attempt
to contact Mr. Kroll. The three calls made regarding Plaintiff’s account, and two of the calls
made to Mr. Kroll were made manually. That leaves 466 actionable calls. However, the
Arbitration Panel found Credit One liable for only 465 calls.

                                                 5
      Case 1:15-cv-00516-JLS-LGF Document 46 Filed 04/29/20 Page 6 of 19




Credit One account. See Dkt 34, Pl’s Ex. 1, COB#57-73; see also Tr. 129. All of the vendors used

software which Credit One provided so that Credit One could “see what’s transpiring on the

accounts at all times.” Tr. 129.

          Credit One admitted that it will continue to call a customer until the customer tells them to

stop, and will always assume that the customer wants to continue receiving calls until they

explicitly say stop. If Credit One were to call a customer 50,000 times with no answer , they would

presume the customer wants to receive the 50,001st call unless the customer had said stop. Tr. 205.

   III.       ARGUMENT

          A. Reyes Is Distinguished From This Case

          The Defendant argues that the arbitral panel and the Magistrate Judge erred by allegedly

ignoring the holding in the Reyes case. Reyes v. Lincoln Automotive Financial Servs., 861 F.3d 51

(2d Cir. 2017). Specifically, they argue that the panel and the Magistrate Judge ignored the terms

of the contract entered into by Plaintiff and the Defendant in which, they assert, Plaintiff gave

consent to receive ATDS calls. However, Reyes is distinguished from this case.

          In Reyes, the narrow issue considered by the Court was whether a person who had agreed

in the terms of a bargained-for, bilateral contract to receive ATDS calls could revoke that consent.

The parties in Reyes had entered into an automobile finance agreement, which provided that the

defendant could make ATDS calls to the plaintiff. The Reyes Court held that consent to receive

ATDS calls in that context could not be revoked except by agreement of the parties. Id.

          In contrast, in this case, at the time Plaintiff applied for her credit card, she did not provide

consent to be called by an ATDS. After applying for the credit card, she was sent contractual

terms that contained an authorization to receive ATDS calls regarding her account. After receiving

those terms, Plaintiff used the credit card, which by law, was an acceptance of those terms. Thus,



                                                     6
      Case 1:15-cv-00516-JLS-LGF Document 46 Filed 04/29/20 Page 7 of 19




her consent was not the product of a bargained-for bilateral agreement. Rather, her consent was

provided unilaterally through Plaintiff’s acceptance, manifested by implication through her use of

her credit card.

       The facts in this case are similar to the facts of Gager v. Dell Fin. Servs., LLC, 727 F.3d

265 (3d Cir. 2013) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242 (11th Cir. 2014), both

of which involved credit arrangements similar to the arrangements in this case, to wit: an

application for credit in which consent to receive ATDS calls were given, followed by a later

agreement to receive those calls evidenced by the use of the account. In Reyes, the Court

specifically distinguished those cases noting that in those cases, the consent was unilaterally

given. Reyes, at *56.

       The Defendant argues that the credit card agreement entered into by the parties was not

unilateral. However, this is incorrect. In Bank of America v. Jarczyk, 268 B.R. 17 (W.D.N.Y.

2001), Judge Arcara examined this issue:

       According to the bankruptcy court, the use of a credit card “suggests only a
       representation that the user possesses good credit sufficient to allow either the
       advance of funds or the purchase of goods or services.” Bankruptcy Court Order,
       at 9. It says nothing of the user's intent to pay. Id. The bankruptcy court
       determined that representations about the intent (or ability) to pay are made, if at
       all, at the time that a credit card application is made. Id. at 10.

       Underlying the bankruptcy court's analysis appears to be the notion that issuance
       of the credit card forms a contract between the credit card issuer and the
       cardholder. Therefore, in the bankruptcy court's view, representations as to
       performance on the contract were made, if at all, at the time the card was issued
       and the contract was formed.

       However, the mere issuance of a credit card does not create a binding contract
       between the card issuer and the cardholder. Instead, the issuance of a credit card is
       simply an offer to a series of unilateral contracts. Until that offer is accepted by
       the cardholder, by using his credit card, no contract has been formed. As
       explained in one learned treatise:




                                                 7
      Case 1:15-cv-00516-JLS-LGF Document 46 Filed 04/29/20 Page 8 of 19




           The issuance of a credit card is but one offer to extend a line of open
           account credit. It is unilateral and supported by no consideration. The offer
           may be withdrawn at any time, without prior notice, for any reason, or,
           indeed, for no reason at all, and its withdrawal breaches no duty—for there
           is no duty to continue it -and violates no rights. Acceptance or use of the
           card by the offeree makes a contract between the parties according to the
           terms....

       Id. at § 2.33 (quoting City Stores v. Henderson, 116 Ga.App. 114, 156 S.E.2d 818
       (1967)). Because it is the use of the credit card, and not the issuance, that creates
       an enforceable contract, each time a cardholder uses his credit card, he accepts the
       offer by tendering his promise to perform (i.e. to repay the debt upon the terms set
       forth in the credit card agreement). See Corbin on Contracts, Revised Ed., § 1.23
       (promisor to a unilateral contract can either be an offeror or an offeree).

Bank of America v. Jarczyk, 268 B.R. 17, 22 (W.D.N.Y. 2001).

       Reyes is also distinguished from the instant case because the consent given by Plaintiff was

implied, not express. Plaintiff’s assent to the terms of the cardholder agreement was implied by

her conduct (i.e. through her use of the credit card), not express assent, as would be the case where

an individual signs an agreement. See Propet USA, Inc. v. Shugart, 2007 WL 2743191, at *2-3

(W.D. Wash.2007) (characterizing assent through use of opening of shrink wrap agreement

“implied assent,” and finding “express assent” unnecessary to form a contract.); Aymett v. Citibank

S. Dakota N.A., 397 S.W.3d 876, 878 (Tex. App. 2013) (An agreement to the amount owed can be

implied from proof that . . . the defendant made charges and payments on the account . .

.”); Weldon v. Asset Acceptance, L.L.C., 896 N.E.2d 1181, 1187 (Ind.Ct.App.2008) (noting that

although debtor's signature does not appear on written credit card agreement, his assent to the

terms of the agreement was implied from his conduct of using credit card); Wagner v. Discover

Bank, 2014 WL 128371, at 2-3 (D. Colo.2014) (finding implied assent to cardmember agreement

through use of credit card).

       The fact that Plaintiff’s agreement was implied, as opposed to express, is critical to the

outcome of this case. The TCPA prohibits calls to a person using an ATDS unless that person has


                                                 8
      Case 1:15-cv-00516-JLS-LGF Document 46 Filed 04/29/20 Page 9 of 19




given express consent to be called. 47 U.S.C.§227(b)(1)(A)(iii). However, as outlined above, any

agreement that the Plaintiff’s may have made to consent to ATDS calls was implied through her

conduct, not expressly agreed upon. As such, there is no evidence that Plaintiff provided express

consent to be called on her cellular telephone. (See Plaintiff’s Memorandum of Law, at pgs. 9-10;

Report, at pgs. 15-16 for more thorough analysis).

       When Plaintiff entered into the credit card agreement with Credit One, she did not yet

possess the cell phone account that they ultimately called using an ATDS. Any agreement that

Plaintiff may have given to receive ATDS calls was, thus, not given at the time the credit was

extended to her. The Second Circuit has not definitely decided whether the provision of a cell

phone number “as part of a continuing transaction” constitutes prior express consent. See Nigro v.

Mercantile Adjustment Bureau, LLC, 769 F.3d 804, 806 (2d Cir. 2019) declining to reach that

issue. As such, given the lack of legal precedent in this circuit finding that providing a cell phone

number under those circumstance can be considered express consent, the arbitral panel was not a

manifest error of law. (See Report, fn. 11).

       All but three of the 469 ATDS calls made to Plaintiff’s cell phone were made in an attempt

to contact Justin Kroll regarding his account with Credit One. Dkt. 34-5 at 5, ¶ 19; Tr. 128-129.

Even if one assumes, arguendo, that the Plaintiff expressly consented to be called by an ATDS in

her agreement, her consent was clearly limited to calls regarding her account. The agreement

states that “we may contact you.” It did not state that they could contact Justin Kroll at her

telephone number. She never agreed to be called regarding Justin Kroll’s account. In fact, the

Defendant was not even attempting to speak with the Plaintiff when they called her cellular

telephone; they were calling in the hope of speaking with Justin Kroll.




                                                 9
      Case 1:15-cv-00516-JLS-LGF Document 46 Filed 04/29/20 Page 10 of 19




       The mere disagreement by a court with an arbitrator’s assessment of the evidence in

support of an award is an insufficient basis upon which to vacate an award under the manifest error

of law doctrine. Wallace v. Buttar, 378 F.3d 182, 192-193 (2d Cir. 2004) (citing Westerbeke Corp.

v. Daihatsu Motor Co., Ltd., 304 F.3d 200, 212 n.12 (2nd Cir. 2002). The record indicates that 466

ATDS call were made to Plaintiff’s cell phone in an attempt to contact Justin Kroll. Since she

never gave consent, express or otherwise, to receive calls to her cell phone regarding Justin Kroll’s

account, the Arbitration Panel’s finding that Credit One is liable for 465 ATDS calls is supported

by the record, and certainly not a manifest error, supported by the record. See Report, at pgs. 15-

16.

       The Defendant argues that it was lawful for them to call Plaintiff, and that the agreement

stated they could call her for any lawful purpose. However, that argument begs the question of

whether they had express consent to call her. Since they did not have express consent, under the

TCPA, the call was not lawful.

       The Defendant complains that the law as stated in the Report would set a dangerous

precedent because credit card companies and consumers would then be unable to agree to terms in

a contract, such as an agreement to make and receive calls using an ATDS. But, in fact, there is

no such dangerous precedent. In this case, Plaintiff never agreed, and no reasonable consumer

would agree to be called on someone else’s account. Credit One was placing calls to Justin Kroll,

not Plaintiff. In addition, there would be no reason why they could not simply insist on a signed,

bilateral contract establishing consent to make and received ATDS calls.

       The statute requires express consent. Credit One may feel aggrieved because they could

not robocall Plaintiff’s phone in an attempt to contact Justin Kroll. But Congress enacted the

TCPA to address the serious plague of unwanted robocalls, the number one complaint of



                                                 10
      Case 1:15-cv-00516-JLS-LGF Document 46 Filed 04/29/20 Page 11 of 19




consumers in this country. Congress mandated that any consent be express. If Credit One wants

to make robocalls, they need to comply with the TCPA. They did not do so in this case.

       B. DEFENDANT HAS WAIVED ANY ARGUMENT THAT THE TCPA IS
          UNCONSTITUTIONAL

       In their objections to the Report, the Defendant, for the first time, argues that the TCPA

is, in effect, unconstitutional. Their claim is that a provision of the TCPA that creates an

exception to liability for ATDS calls made to collect a government-backed debt, such as a

student loan, is an unconstitutional restraint on free speech in violation of the First Amendment.

They further argue that the proper remedy to address this provision is not to simply sever the

allegedly offensive provision, but rather, to strike down the entire TCPA. The merits of this

claim will be address in a subsequent section of this brief.

       The Defendant never made an argument that the TCPA should be struck down due to the

allegedly unconstitutional provisions of the statute in arbitration proceedings, or proceedings

before the Magistrate Judge in connection with their Motion to Vacate the Arbitration Award.

       In general, arguments not made in arbitration are waived in subsequent court proceeding

to confirm or vacate the award. Trustees of New York State Nurses Ass'n Pension Plan v. Cabrini

Med. Ctr., 2009 WL 10713121, at *5 (S.D.N.Y. 2009); Am. Nursing Home v. Local 144 Hotel

Hosp., Nursing Home & Allied Servs. Union, No., 1992 WL 47553, at *4 (S.D.N.Y.1992)

(“Failure to raise an issue in an arbitration proceeding waives the issue in a confirmation or

enforcement proceeding.”).

        Likewise, a district court will generally not consider arguments that were not raised

before the magistrate judge.” Diaz v. Portfolio Recovery Associates, LLC, 2012 WL 1882976, at

* 2 (E.D.N.Y. 2012). See Murr v. United States, 200 F.3d 895, 902 n. 1 (6th Cir.2000) (“Courts

have held that while the Magistrate Judge Act, 28 U.S.C. § 631 et seq., permits de novo review


                                                 11
      Case 1:15-cv-00516-JLS-LGF Document 46 Filed 04/29/20 Page 12 of 19




by the district court if timely objections are filed, absent compelling reasons, it does not allow

parties to raise at the district court stage new arguments or issues that were not presented to

the magistrate.”); Zhao v. State University of New York, No. 04 Civ. 0210, 2011 WL 3610717, at

*1 (E.D.N.Y. 2011) (“ ‘In this district and circuit, it is established law that a district judge will

not consider new arguments raised in objections to a magistrate judge's report and

recommendation that could have been raised before the magistrate but were not.’ ”) (quoting Illis

v. Artus, 2009 WL 2730870, at *2 (E.D.N.Y. 2009)). Rather, “[i]ssues not raised before

the Magistrate Judge, and therefore not addressed by [him], may not properly be deemed

‘objections' to the Recommended Ruling.” Burden v. Astrue, 588 F.Supp.2d 269, 279

(D.Conn.2008). If a district court were to consider these untimely arguments, “it would unduly

undermine the authority of the Magistrate Judge by allowing litigants the option of waiting until

a Recommended Ruling has issued to advance additional arguments.” Id.

        For these reasons, it is respectfully submitted that this Court should find that the

Defendant waived this argument.

        C. THE DEFENDANT’S CLAIM THAT THE TCPA SHOULD BE STRICKEN
           BECAUSE ONE PROVISION OF IT IS UNCONSTITUTIONAL LACKS
           MERIT

            1. The Restriction is not content-based. Therefore, an intermediate level of
               scrutiny is appropriate.

        The Defendant argues that the exception in the TCPA for the collection of government-

backed debts is a content-based speech restriction that violates the free speech protections of the

First Amendment. This argument lacks merit for several reasons.

        The Defendant explains the perceived problem with the government-backed restriction as

follows: “a private debt collection agency may call the same consumer twice in a row, once to

collect a private, government-guaranteed loan and once to collect a similar private loan not


                                                   12
      Case 1:15-cv-00516-JLS-LGF Document 46 Filed 04/29/20 Page 13 of 19




guaranteed by the government, but, absent prior express consent, may place only the first call

using an autodialer or prerecorded voice.” (Def. Brief, at p. 14). That is true. However, the

different legal status of a debt collector making calls seeking payment for government-backed

debt as opposed to purely private debts is not based upon any particular speech uttered by the

caller. Rather, the differentiation in the treatment of these two types of debt is due to the nature

of the underlying obligation, i.e. government versus private.

       The government-debt exception is “justified without reference to the content of the

regulated speech.” Reed v. Town of Gilbert, 135 S. Ct. 2218, 2227 (citation omitted). The

President proposed and Congress enacted the exception to “ensure that all debt owed to the

United States is collected as quickly and efficiently as possible.” Office of Mgmt. & Budget

(OMB), Exec. Office of the President, Fiscal Year 2016: Analytical Perspectives of the U.S.

Government 128 (201, https://go.usa.gov/xUtw2.OMB Report 128. The President and Congress

thus identified a particular economic activity and authorized it to be conducted more cost-

effectively through the use of automated telephone equipment. See Sorrell v. IMS Health Inc.,

564 U.S. 552, 567 (2011) (recognizing that “restrictions on protected expression are distinct from

restrictions on economic activity”). Because the government-debt exception does not “target

[calls] based on [their] communicative content,” Reed, 135 S. Ct. at 2226—much less “raise the

specter that the Government may effectively drive certain ideas or viewpoints from the

marketplace,” Turner Broad. Sys., Inc. v. FCC,, 512 622, 641 (brackets and citation omitted)—

the exception is content-neutral.

           2. Even if the speech being regulated is content-based, the exception survives
              either intermediate or strict scrutiny

       Because the government-debt exception is content neutral, it should be upheld so long as

it satisfies intermediate scrutiny. See Reed, 135 S. Ct. at 2232 (“Laws that are content neutral are


                                                 13
      Case 1:15-cv-00516-JLS-LGF Document 46 Filed 04/29/20 Page 14 of 19




* * * subject to lesser scrutiny.”). If it were not, a strict scrutiny standard applies. Id. Regardless

of the standard of review applied, the exception should be upheld.

       For nearly 30 years, the TCPA has generally prohibited the use of an automatic telephone

dialing system or an artificial or prerecorded voice to call a cell phone. 47 U.S.C.

227(b)(1)(A)(iii) (Supp. V 2017). That basic automated-call restriction is clearly constitutional. It

regulates the manner of speech, not the content of it. See Senate Report 4 (describing the TCPA

as “an example of a reasonable time, place, and manner restriction on speech”). And it does so in

furtherance of a significant—indeed, compelling—government interest: the protection of

individual privacy from intrusive and disruptive calls. TCPA § 2(12), 105 Stat. 2394-2395.

Every court that has considered the question has upheld the basic automated-call restriction

against First Amendment challenge. See, e.g., Gomez v. CampbellEwald Co., 768 F.3d 871, 876-

877 (9th Cir. 2014), aff’d on other grounds, 136 S. Ct. 663 (2016); Moser v. FCC, 46 F.3d 970,

975 (9th Cir.), cert. denied, 515 U.S. 1161 (1995); Wreyford v. Citizens for Transp. Mobility,

Inc., 15 957 F. Supp. 2d 1378, 1380-1382 (N.D. Ga. 2013); cf. Patriotic Veterans, Inc. v. Zoeller,

845 F.3d 303, 306 (7th Cir.) (upholding Indiana’s anti-robocall statute on the ground that

“[p]reventing automated messages to persons who don’t want their peace and quiet disturbed is a

valid time, place, and manner restriction”), cert. denied, 137 S. Ct. 2321 (2017).

       Unlike other automated calls, calls to collect government-backed debts serve a significant

public and governmental interest in protecting the federal fisc. By allowing such calls to be made

more cost-effectively, the government-debt exception directly advances that interest. It does so,

moreover, without seriously impairing the privacy interests that Congress enacted the TCPA to

protect. The exception subjects only a narrow range of potential recipients to a narrow range of

potential calls, and the calls that it authorizes are communications for which the recipients have a



                                                  14
      Case 1:15-cv-00516-JLS-LGF Document 46 Filed 04/29/20 Page 15 of 19




significantly reduced expectation of privacy. The government-debt exception therefore is

narrowly tailored to further a significant governmental interest.

           3. Even if the government-backed debt exception were found unconstitutional,
              the remedy would be severance of that provision, not striking the entire
              TCPA

       If the Court holds that the government-debt exception violates the First Amendment, the

Court should sever that provision from the rest of the TCPA, leaving the automated-call

restriction intact. Severability “is a question of legislative intent.” Alaska Airlines, Inc. v. Brock,

480 U.S. 678, 683 n.5 (1987); see United States v. Booker, 543 U.S. 220, 246 34 (2005) (Court

in deciding severability asks “what ‘Congress would have intended’ in light of the Court’s

constitutional holding”) (citation omitted). In conducting that inquiry, the Court has applied a

“presumption * * * in favor of severability.” Regan, 468 U.S. at 653 (plurality opinion); see Free

Enter. Fund v. Public Co. Accounting Oversight Bd., 561 U.S. 477, 508 (2010) (“‘Generally

speaking, when confronting a constitutional flaw in a statute, we try to limit the solution to the

problem,’ severing any ‘problematic portions while leaving the remainder intact.’”) (citation

omitted). Thus, “the invalid portions of a statute are to be severed unless it is evident that the

Legislature would not have enacted those provisions which are within its power, independently

of that which is not.” INS v. Chadha, 462 U.S. 919, 931-932 (1983) (brackets, citation, and

internal quotation marks omitted). Further, the Federal Communications Act of 2934, of which

the TCPA is a subsection of, provides that if any section of the Act is found invalid, the

remainder of the provisions of the Act remain unaffected. 47 U.S.C.A. § 608.

       The history of the TCPA confirms that Congress would have wanted the automated-call

restriction to remain in effect independently of the government-debt exception. Congress enacted

the automated-call restriction in 1991, and the restriction stood until 2015 without any exception



                                                  15
      Case 1:15-cv-00516-JLS-LGF Document 46 Filed 04/29/20 Page 16 of 19




for calls to collect government-backed debts. That history shows that, for 24 years, Congress

preferred an automated-call restriction without the exception over no automated-call restriction

at all. There is no indication that, if Congress had known that the automated-call restriction and

the government debt exception could not constitutionally coexist, it would have wanted to return

to the pre-TCPA regime, exposing all Americans to millions of unwanted automated calls to

their cell phones every day. The Court therefore should conclude that the government-debt

exception is severable from the remainder of the TCPA. That conclusion is consistent with this

Court’s resolution of similar issues involving the severability of exceptions to statutory rules.

Respondents contend that the automated-call restriction, rather than the government-debt

exception, is the focus of their First Amendment challenge. But while respondents seek to escape

the prohibition that the automated-call restriction imposes, their claim of unconstitutional content

discrimination depends entirely on the existence of the government-debt exception. Severing the

exception would eliminate that disparity in a manner consistent both with the First Amendment

and with Congress’s intent.

           4. This Court should not stay proceedings to await a decision in the Barr case

         This Court has the general "power to stay proceedings [that] is incidental to the power

 inherent in every court to control the disposition of the causes on its docket with economy

 of time and effort for itself, for counsel, and for litigants." Landis v. North American

 Co.,299 U.S. 248, 254 (1936). "'[T]he suppliant for a stay must make out a clear case of

 hardship or inequity in being required to go forward, if there is even a fair possibility that

 the stay for which he prays will work damage to someone else. Only in rare circumstances

 will a litigant in one cause be compelled to stand aside while a litigant in another settles




                                                 16
    Case 1:15-cv-00516-JLS-LGF Document 46 Filed 04/29/20 Page 17 of 19




the rule of law that will define the rights of both.'" Nederlandse v. lsbrandtsen, 339 F.2d

440, 442 (2nd Cir. l964) (quoting Landis, 299 U.S. at 254-255). (emphasis added).

       In deciding whether to issue a "Landis" stay, the court "must weigh competing

interests and maintain an even balance." Landis v. North American Co., supra, 299 U.S. at

254-55; Marquis v. F.D.LC., 965 F.2d 1148, 1155 (1st Cir. 1992) ("stays cannot be

cavalierly dispensed: there must be good cause for their issuance; they must be reasonable in

duration; and the court must ensure that competing equities are weighed and balanced.").

Typically, the courts will consider some or all of the following factors:

       (i) the interests of the civil plaintiff in proceeding expeditiously with the
       civil litigation, including the avoidance of any prejudice to the plaintiff
       should a delay transpire; (ii) the hardship to the defendant, including the
       burden placed upon him should the cases go forward in tandem; (iii) the
       convenience of both the civil and criminal courts; (iv) the interests of third
       parties; and (v) the public interest.

Kappel v. Comfo rt, 914 F.Supp. 1056, 1058 ( S .D.N .Y.1996) ; Microfinancial, Inc. v.

Premier Holidays International, Inc., supra, 385 F.3d 75, 78 (1st Cir. 2004).

       In the seminal Landis case, for example, two companies had each commenced

litigation in the District of Columbia seeking to invalidate a federal statute. 299 U.S. at 249.

The S.E.C. filed a motion to stay those litigations pending the outcome through appeal of a

different litigation that the S.E.C. had commenced in a New York district court seeking to

enforce the same statute, but against different companies. Id. at 250. T he District of

Columbia court issued a staying pending the outcome of the other litigation through

appeals. Id. at 253. The U.S. Supreme Court reversed, ruling that "[o]nly in rare

circumstances will a litigant in one cause be compelled to stand aside while a litigant in

another settles the rule of law that will define the rights of both.,, Id. at 255. While the


                                               17
     Case 1:15-cv-00516-JLS-LGF Document 46 Filed 04/29/20 Page 18 of 19




 Supreme Court remanded to the district court to determine whether a stay pending

 determination of the then imminent decision of the New York district court in the second

 litigation was appropriate, the Court made clear that any indefinite stay through the appeals

 process would be an abuse of discretion. Id. at 256.

       Numerous other courts have followed Landis, particularly insofar as it stands for the

proposition that stays should not prejudice parties in the stayed case who are not parties in the

other case(s), and insofar as it stands for the rule that indefinite stays of one case pending

appeals in another case generally constitute an abuse of discretion. E.g., Dellinger v. Mitchell,

442 F.2d 782, 787 (D.C. Cir. 1971) (D.C. Circuit reverses stay order because, among other

things it was extended through all possible appeals in other case).

       In this case, it is submitted that there is no basis for a stay. Neither the district court,

nor the Court of Appeals found merit in the Plaintiff’s effort to strike the entire TCPA as a

result of the government-backed loan provision. Further, the Second Circuit has not ever

found the TCPA or any of its provisions unconstitutional.

       The Defendant’s note that oral argument is scheduled for May 6, 2020. However,

that date has already been postponed once. Due to the current Covid-19 crisis, there is

simply no indication when a decision will be made on that case by the Supreme Court. It is

distinctly possible that the case could be pushed into the next term, which could result in a

decision not being made until 2021.

       This case was filed two years ago. It is simply not fair to make the Plaintiff wait for

an undetermined length of time to wait for the extremely unlikely possibility that the

Supreme Court will strike the entire TCPA due to the alleged unconstitutionality of one of

its provision. Accordingly, Plaintiff opposes any stay of proceedings in this case.



                                                18
     Case 1:15-cv-00516-JLS-LGF Document 46 Filed 04/29/20 Page 19 of 19




                                       CONCLUSION

       By reason of the above, this Court should deny Navient’s objections and adopt the Report

and Recommendation of the Magistrate Judge in its entirety.

                                           Respectfully submitted,


Dated: April 29, 2020               s/Kenneth R. Hiller_________
                                    Kenneth R. Hiller, Esq.
                                           Law Offices of Kenneth Hiller PLLC
                                           6000 North Bailey Avenue, Ste. 1A
                                           Amherst, New York 14226
                                           (716)564-3288
                                           Email: khiller@kennethhiller.com




                                              19
